
	
		II
		110th CONGRESS
		1st Session
		S. 2389
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Kerry (for himself,
			 Ms. Cantwell, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the alternative minimum tax credit amount for individuals with long-term unused
		  credits for prior year minimum tax liability, and for other
		  purposes.
	
	
		1.Increase of AMT refundable
			 credit amount for individuals with long-term unused credits for prior year
			 minimum tax liability, etc
			(a)In
			 generalParagraph (2) of section 53(e) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(2)AMT refundable
				credit amountFor purposes of paragraph (1), the term AMT
				refundable credit amount means, with respect to any taxable year, the
				amount (not in excess of the long-term unused minimum tax credit for such
				taxable year) equal to the greater of—
						(A)50 percent of the
				long-term unused minimum tax credit for such taxable year, or
						(B)the amount (if any) of the AMT refundable
				credit amount determined under this paragraph for the taxpayer’s preceding
				taxable
				year.
						.
			(b)Treatment of
			 certain underpayments, interest, and penalties attributable to the treatment of
			 incentive stock optionsSection 53 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(f)Treatment of
				certain underpayments, interest, and penalties attributable to the treatment of
				incentive stock options
						(1)AbatementAny
				underpayment of tax outstanding on the date of the enactment of this subsection
				which is attributable to the application of section 56(b)(3) for any taxable
				year ending before January 1, 2007 (and any interest or penalty with respect to
				such underpayment which is outstanding on such date of enactment), is hereby
				abated. No credit shall be allowed under this section with respect to any
				amount abated under this paragraph.
						(2)Increase in
				credit for certain interest and penalties already paidAny
				interest or penalty paid before the date of the enactment of this subsection
				which would (but for such payment) have been abated under paragraph (1) shall
				be treated for purposes of this section as an amount of adjusted net minimum
				tax imposed for the taxable year of the underpayment to which such interest or
				penalty
				relates.
						.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to taxable years beginning after December 31,
			 2006.
				(2)AbatementSection
			 53(f)(1) of the Internal Revenue Code of 1986, as added by subsection (b),
			 shall take effect on the date of the enactment of this Act.
				
